Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Daniel Johnson Willis appeals the district court’s order denying his motion to proceed informa pauperis on appeal. We have reviewed the record and find no reversible error. In addition, we conclude the appeal is moot because this court previously adjudicated the merits of the underlying action and denied in forma pau-peris status. Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. Willis v. Dep’t of Transp., No. 4:07-cv-00046-FL (E.D.N.C. May 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.